DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0350347 by Das et al. (“Das”) in view of US PGPUB 2013/0031139 by Chen et al. (“Chen”).

As to Claim 1, Das teaches an apparatus for query execution on compressed in-memory data, comprising: a processor of an instance of a distributed in-memory database (Das: at least ¶0114; “database 162 is shown as stored on a single shared disk 160, but in alternative embodiments may be spread across multiple disks”), the processor configured to: receive a query for data from a table (Das: at least ¶0048; “receive a query and determine an optimized query execution plan”; ¶0051 also discloses “the query “SELECT C1, C3 FROM Table164 WHERE C3>100”) stored in the distributed in-memory database (Das: at least ¶0034; “creation and storage of columnar data in the volatile memory 104 “ and “in-memory area is populated by reading items from table 164”) as compressed table data (Das: at least ¶0007; “in-memory copies of the tables, or portions thereof, are organized into “in-memory compression units” (IMCUs)”; ¶0034 further discloses “in-Memory Compression Units (IMCUs 114, 119)”; ¶¶0040-0041 further disclose “items from each column of table 164 are stored separately and contiguously as columnar units (CUs)” and “for example, CU a1 may be compressed at a compression level CL1”);
obtain results data responsive to the query from the table (Das: at least ¶0054; “query execution is starts with scan operations”; ¶0113 also discloses “results 306 that meet the predicate's conditions are aggregated in a single node 102 and sent back to the requesting application”) by: allocating memory to identify allocated memory for decompressing the compressed table data (Das: at least ¶0054; “IMCUs are decompressed, scanned CU by CU, and then the data items are stitched together to form rows. These rows are served to the query execution engine, so the query execution engine may perform”; ¶0008 further discloses “in-memory scan involves scanning blocks of columnar units, decompressing the columnar units, and then stitching the columnar units back into rows” and ¶0134 discloses “data from the second table is only decompressed, stitched, and transferred to other nodes in the cluster if the data passes through the join filter in addition to any other filters”; note: memory to stored decompressed data are allocated);
obtaining uncompressed table data by decompressing the compressed table data into the allocated memory (Das: at least ¶0054; “IMCUs are decompressed, scanned CU by CU, and then the data items are stitched together to form rows”; ¶0103 also discloses “the CU may need to be decompressed in order to evaluate the condition of the predicate against the data items in the CU” and ¶0105 further discloses “data items from CU a1, b1, and d1 that are in the same rows as the data items that meet the condition for c1 are decompressed, and these data items are stitched with their corresponding data items in the IMCU” and “evaluating complex predicates against decompressed rows that are stitched together”) based on a database schema of the distributed in-memory database (Das: at least ¶0103; “CU may need to be decompressed in order to evaluate the condition of the predicate against the data items in the CU. Consider a predicate with the condition c BETWEEN(2,10). The data items are decompressed, and the condition is then applied to each data item in CU c1 to determine if the condition c BETWEEN(2, 10) is met”; ¶0105 further discloses “the data items from CU a1, b1, and d1 that are in the same rows as the data items that meet the condition for c1 are decompressed”); and
obtaining the results data from the uncompressed table data (Das: at least ¶0103; “CU may need to be decompressed in order to evaluate the condition of the predicate against the data items in the CU. Consider a predicate with the condition c BETWEEN(2,10). The data items are decompressed, and the condition is then applied to each data item in CU c1 to determine if the condition c BETWEEN(2, 10) is met”; ¶0105 also discloses “data items from CU a1, b1, and d1 that are in the same rows as the data items that meet the condition for c1 are decompressed, and these data items are stitched with their corresponding data items in the IMCU” and “R6 is the only row that needs to be stitched together because all other rows have been filtered”); and
output the results data for presentation to a user (Das: at least ¶0105; “evaluating complex predicates against decompressed rows that are stitched together”; ¶0113 then discloses “results 306 that meet the predicate's conditions are aggregated in a single node 102 and sent back to the requesting application”; ¶0006 also discloses “returning data items from a table to the requesting user or application”). 
Das does not explicitly disclose, but Chen discloses in response to obtaining the results data, deallocate the allocated memory (Chen: at least ¶0022; “returns the last result to the query processor in step 430 before terminating” and “the query processor receives the last result, deallocates the memory buffers, and deconfigures anything else configured by the query processor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s feature of in response to obtaining the results data, deallocate the allocated memory (Chen: at least ¶0022) with the apparatus disclosed by Das.
The suggestion/motivation for doing so would have been to reclaim memory resources used during query execution (Chen: at least Abstract; “uses three different memory buffers, the contents of which are maintained for three different time periods, to compute and return to the database-query processor multiple outputs in response to at least one of the multiple inputs”; ¶0022 also discloses “two memory buffers used by the UDF for storing information, including storing relational-table tuples or other” and “deallocates the  memory buffers” after ““receives the last result”).

As to Claim 13, Das teaches a method of query execution on compressed in-memory data, comprising: receiving, at a processor of an instance of a distributed in-memory database (Das: at least ¶0114; “database 162 is shown as stored on a single shared disk 160, but in alternative embodiments may be spread across multiple disks”), a query for data from a table (Das: at least ¶0048; “receive a query and determine an optimized query execution plan”; ¶0051 also discloses “the query “SELECT C1, C3 FROM Table164 WHERE C3>100”) stored in the distributed in-memory database (Das: at least ¶0034; “creation and storage of columnar data in the volatile memory 104 “ and “in-memory area is populated by reading items from table 164”) as compressed table data (Das: at least ¶0007; “in-memory copies of the tables, or portions thereof, are organized into “in-memory compression units” (IMCUs)”; ¶0034 further discloses “In-Memory Compression Units (IMCUs 114, 119)”; ¶¶0040-0041 further disclose “items from each column of table 164 are stored separately and contiguously as columnar units (CUs)” and “for example, CU a1 may be compressed at a compression level CL1”);
obtaining results data responsive to the query from the table (Das: at least ¶0054; “query execution is starts with scan operations”; ¶0113 also discloses “results 306 that meet the predicate's conditions are aggregated in a single node 102 and sent back to the requesting application”) by: allocating memory to identify allocated memory for decompressing the compressed table data (Das: at least ¶0054; “IMCUs are decompressed, scanned CU by CU, and then the data items are stitched together to form rows. These rows are served to the query execution engine, so the query execution engine may perform”; ¶0008 further discloses “in-memory scan involves scanning blocks of columnar units, decompressing the columnar units, and then stitching the columnar units back into rows” and ¶0134 discloses “data from the second table is only decompressed, stitched, and transferred to other nodes in the cluster if the data passes through the join filter in addition to any other filters”; note: memory to stored decompressed data are allocated);
obtaining uncompressed table data by decompressing the compressed table data into the allocated memory (Das: at least ¶0054; “IMCUs are decompressed, scanned CU by CU, and then the data items are stitched together to form rows”; ¶0103 also discloses “the CU may need to be decompressed in order to evaluate the condition of the predicate against the data items in the CU” and ¶0105 further discloses “data items from CU a1, b1, and d1 that are in the same rows as the data items that meet the condition for c1 are decompressed, and these data items are stitched with their corresponding data items in the IMCU” and “evaluating complex predicates against decompressed rows that are stitched together”); and
obtaining the results data from the uncompressed table data (Das: at least ¶0103; “CU may need to be decompressed in order to evaluate the condition of the predicate against the data items in the CU. Consider a predicate with the condition c BETWEEN(2,10). The data items are decompressed, and the condition is then applied to each data item in CU c1 to determine if the condition c BETWEEN(2, 10) is met”; ¶0105 also discloses “data items from CU a1, b1, and d1 that are in the same rows as the data items that meet the condition for c1 are decompressed, and these data items are stitched with their corresponding data items in the IMCU” and “R6 is the only row that needs to be stitched together because all other rows have been filtered”); and
outputting the results data for presentation to a user (Das: at least ¶0105; “evaluating complex predicates against decompressed rows that are stitched together”; ¶0113 then discloses “results 306 that meet the predicate's conditions are aggregated in a single node 102 and sent back to the requesting application”; ¶0006 also discloses “returning data items from a table to the requesting user or application”). 
Das does not explicitly disclose, but Chen discloses in response to obtaining the results data, deallocating the allocated memory (Chen: at least ¶0022; “returns the last result to the query processor in step 430 before terminating” and “the query processor receives the last result, deallocates the memory buffers, and deconfigures anything else configured by the query processor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s feature of in response to obtaining the results data, deallocating the allocated memory (Chen: at least ¶0022) with the method disclosed by Das.
The suggestion/motivation for doing so would have been to reclaim memory resources used during query execution (Chen: at least Abstract; “uses three different memory buffers, the contents of which are maintained for three different time periods, to compute and return to the database-query processor multiple outputs in response to at least one of the multiple inputs”; ¶0022 also discloses “two memory buffers used by the UDF for storing information, including storing relational-table tuples or other” and “deallocates the  memory buffers” after ““receives the last result”)

As to Claim 2, Das and Chen teach the apparatus of claim 1, wherein: the table comprises a set of rows within a column (Das: at least ¶0035; “IMCUs 114, 119 contain items extracted from a set of rows of table 164”), the compressed table data comprises multiple compressed table data portions (Das: at least ¶0007; “in-memory copies of the tables, or portions thereof, are organized into “in-memory compression units” (IMCUs)”; ¶¶0040-0041 further discloses “items from each column of table 164 are stored separately and contiguously as columnar units (CUs)” and “each column may be compressed at different compression levels”), each of the multiple compressed table data portions comprises a proper subset of the set of rows (Das: at least ¶0040 further discloses “items from each column of table 164 are stored separately and contiguously as columnar units (CUs)” and “each group of CUs from an IMCU respectively contains items of table 164 from columns “C1”, “C2”, “C3”, and “C4””; note: each CU as subset of set of rows that make up a table), and each proper subset is compressed independently of each other (Das: at least ¶0041; “each column may be compressed at different compression levels. For example, CU a1 may be compressed at a compression level CL1, while CU b1 is compressed at a compression level CL2”). 

As to Claim 3, Das and Chen teach the apparatus of claim 2, wherein each proper subset comprises a same number of rows (Das: at least ¶0007; “in-memory copies of the tables, or portions thereof, are organized into “in-memory compression units” (IMCUs)”; ¶0040 further discloses “items from each column of table 164 are stored separately and contiguously as columnar units (CUs)” and “each group of CUs from an IMCU respectively contains items of table 164 from columns “C1”, “C2”, “C3”, and “C4””; note: Fig. 3A, for example, shows CUs having rows R1-R6). 

As to Claim 4, Das and Chen teach the apparatus of claim 2, wherein the table comprises multiple columns (Das: at least ¶0040; “within IMCUs 114, 119 items from each column of table 164 are stored separately and contiguously as columnar units (CUs)” and “each group of CUs from an IMCU respectively contains items of table 164 from columns “C1”, “C2”, “C3”, and “C4””), and data values of each proper subset within a respective column are independently compressed based on a data type of the data values (Das: at least ¶0041; “each column may be compressed at different compression levels. For example, CU a1 may be compressed at a compression level CL1, while CU b1 is compressed at a compression level CL2”). 

As to Claim 9, Das and Chen teach the apparatus of claim 1, wherein: the table comprises a set of rows within a column (Das: at least ¶0035; “IMCUs 114, 119 contain items extracted from a set of rows of table 164”), the compressed table data comprises at least a first compressed table data portion and a second compressed table data portion (Das: at least ¶0007; “in-memory copies of the tables, or portions thereof, are organized into “in-memory compression units” (IMCUs)”; ¶¶0040-0041 further discloses “items from each column of table 164 are stored separately and contiguously as columnar units (CUs)” and “each column may be compressed at different compression levels”) compressed independently of each other (Das: at least ¶0041; “each column may be compressed at different compression levels. For example, CU a1 may be compressed at a compression level CL1, while CU b1 is compressed at a compression level CL2”), a first proper subset of the set of rows is stored as the first compressed table data portion (Das: at least ¶¶0040-0041; “items from each column of table 164 are stored separately and contiguously as columnar units (CUs)”; ¶0105 further discloses “data items from CU a1, b1, and d1 that are in the same rows  as the data items that meet the condition for c1 are decompressed, and these data items are stitched with their corresponding data items in the IMCU”; Fig. 3A shows, for example, portions of rows R1 to R6 stored in CU a1, b1, c1, d1), a second proper subset of the set of rows is stored as the second compressed table data portion (Das: at least ¶0105; “data items from CU a1, b1, and d1 that are in the same rows as the data items that meet the condition for c1 are decompressed, and these data items are stitched with their corresponding data items in the IMCU”; Fig. 3A shows, for example, portions of rows R1 to R6 stored in CU a1, b1, c1, d1), and
the processor is configured to: obtain the uncompressed table data comprising the first proper subset by decompressing the first compressed table data portion (Das: at least ¶0054; “IMCUs are decompressed, scanned CU by CU, and then the data items are stitched together to form rows”; ¶0103 also discloses “the CU may need to be decompressed in order to evaluate the condition of the predicate against the data items in the CU” and ¶0105 further discloses “data items from CU a1, b1, and d1 that are in the same rows as the data items that meet the condition for c1 are decompressed, and these data items are stitched with their corresponding data items in the IMCU” and “evaluating complex predicates against decompressed rows that are stitched together”) into a first temporary buffer of the allocated memory (Das: at least ¶0113; “results 306 that meet the predicate's conditions are aggregated in a single node 102”);
obtain intermediate results data from the first proper subset by accessing respective rows of the first proper subset according to the query (Das: at least ¶0133; “any predicates and implied predicates may be applied to filter data items from that table to obtain a set of intermediate results. The intermediate results from the first table may be used to generate a join filter that tracks distinct values from the intermediate results that correspond to the join key”; ¶¶0144-0145 also disclose “filter predicates are evaluated against individual CUs” and “the filtered data items are then stitched together into rows”);
subsequent to obtaining the intermediate results data from the first proper subset: obtain the uncompressed table data comprising the second proper subset by decompressing the second compressed table data portion (Das: at least ¶0105; “data items from CU a1, b1, and d1 that are in the same rows as the data items that meet the condition for c1 are decompressed, and these data items are stitched with their corresponding data items in the IMCU” and “evaluating complex predicates against decompressed rows that are stitched together”) into the first temporary buffer of the allocated memory (Das: at least ¶0113; “results 306 that meet the predicate's conditions are aggregated in a single node 102”), replacing the uncompressed table data comprising the first proper subset (Das: at least ¶0037; “node may track transaction-specific changes to a table”; ¶0053 also discloses “when rows are deleted from a table that contains the PF data, the corresponding entries in the IMCUs for these rows are marked as invalid. When new rows are inserted into an in-memory table, they are first stored in a corresponding global journal 112 until they reach a certain threshold, after which the IMCUs are rebuilt”; note: rebuilt as replace); and
obtain intermediate results data from the second proper subset by accessing respective rows of the second proper subset according to the query (Das: at least ¶0133; “any predicates and implied predicates may be applied to filter data items from that table to obtain a set of intermediate results. The intermediate results from the first table may be used to generate a join filter that tracks distinct values from the intermediate results that correspond to the join key”; ¶¶0144-0145 also disclose “filter predicates are evaluated against individual CUs” and “the filtered data items are then stitched together into rows”);
obtain the results data from the uncompressed table data using the intermediate results data from the first proper subset and the intermediate results data from the second proper subset (Das: at least ¶0145; “the filtered data items are then stitched together into rows, and any complex predicates are evaluated”).

As to Claim 11, Das and Chen teach the apparatus of claim 1, wherein: the table comprises multiple columns (Das: at least ¶0040; “within IMCUs 114, 119 items from each column of table 164 are stored separately and contiguously as columnar units (CUs)” and “each group of CUs from an IMCU respectively contains items of table 164 from columns “C1”, “C2”, “C3”, and “C4””), a first column is stored as multiple, independently-compressed first compressed table data portions (Das: at least ¶0102; “CU b1 has two data items that satisfy the condition: R1C2 and R6C2”, for example), each comprising a compressed proper subset of rows within the first column (Das: at least ¶0102; “CU b1 has two data items that satisfy the condition: R1C2 and R6C2”; note: compressed proper subset of rows within column C2), a second column is stored as multiple, independently-compressed second compressed table data portions (Das: at least ¶0102; “CU b1 has two data items that satisfy the condition: R1C2 and R6C2”, for example; note: Fig. 3A also shows R1C1 and R6C1 where C1 can be a second column), each comprising a compressed proper subset of rows within the second column (Das: at least Fig. 3A shows R1C1 … R6C1; note: compressed proper subset of rows within column C1), and 
the processor is configured to: obtain the uncompressed table data by decompressing the first compressed table data portions (Das: at least ¶0054; “IMCUs are decompressed, scanned CU by CU, and then the data items are stitched together to form rows”; ¶0103 also discloses “the CU may need to be decompressed in order to evaluate the condition of the predicate against the data items in the CU” and ¶0105 further discloses “data items from CU a1, b1, and d1 that are in the same rows as the data items that meet the condition for c1 are decompressed, and these data items are stitched with their corresponding data items in the IMCU” and “evaluating complex predicates against decompressed rows that are stitched together”) into a first temporary buffer of the allocated memory (Das: at least Fig. 5B shows Result Table 520-1);
obtain the uncompressed table data by decompressing the second compressed table data portions (Das: at least ¶0105; “data items from CU a1, b1, and d1 that are in the same rows as the data items that meet the condition for c1 are decompressed, and these data items are stitched with their corresponding data items in the IMCU” and “evaluating complex predicates against decompressed rows that are stitched together”) into a second temporary buffer of the allocated memory (Das: at least Fig. 5B shows Result Table 520-2 of Node 122); and
obtain the results data from the uncompressed table data by accessing the first temporary buffer and the second temporary buffer (Das: at least ¶0148; “results 520-1, 520-2, 520-3 are aggregated and sent to a single node (i.e. node 102) to be relayed to the requesting application”). 

As to Claim 14, Das and Chen teach the method of claim 13, wherein: the table comprises a set of rows (Das: at least ¶0035; “IMCUs 114, 119 contain items extracted from a set of rows of table 164”), the compressed table data comprises multiple compressed table data portions (Das: at least ¶0007; “in-memory copies of the tables, or portions thereof, are organized into “in-memory compression units” (IMCUs)”; ¶¶0040-0041 further discloses “items from each column of table 164 are stored separately and contiguously as columnar units (CUs)” and “each column may be compressed at different compression levels”) compressed independently of each other (Das: at least ¶0041; “each column may be compressed at different compression levels. For example, CU a1 may be compressed at a compression level CL1, while CU b1 is compressed at a compression level CL2”), each of a plurality of proper subsets of the set of rows is stored as a respective compressed table data portion of the multiple compressed table data portions (Das: at least ¶¶0040-0041; “items from each column of table 164 are stored separately and contiguously as columnar units (CUs)”; ¶0105 further discloses “data items from CU a1, b1, and d1 that are in the same rows  as the data items that meet the condition for c1 are decompressed, and these data items are stitched with their corresponding data items in the IMCU”; Fig. 3A shows, for example, portions of rows R1 to R6 stored in CU a1, b1, c1, d1), and decompressing the compressed table data into the allocated memory comprises independently decompressing each of the compressed table data portions to obtain uncompressed table data portions (Das: at least ¶0103; “data items are decompressed, and the condition is then applied to each data item in CU c1 to determine if the condition c BETWEEN(2, 10)”; ¶0105 also discloses “data items from CU a1, b1, and d1 that are in the same rows as the data items that meet the condition for c1 are decompressed”; ¶0036 further discloses “partitions and sub-partitions of a partitioned table are organized into IMCUs independently of each other”). 

As to Claim 15, Das and Chen teach the method of claim 14, further comprising: responsive to decompressing a compressed table data portion, changing an identifier to indicate that the compressed table data portion has been accessed by the query (Das: at least ¶0054; “IMCUs are decompressed, scanned CU by CU, and then the data items are stitched together to form rows”; ¶0024 explains that “when scanning a table, the storage index of a CU may be compared with single column conditions to determine whether any data items within a particular CU may satisfy the predicate's condition. If a CU does not have any data that can satisfy a predicate's condition, then data items from the related CUs may be filtered from further scanning Removing data items from further query processing during an in-memory scan may be referred to as pushing the predicate down to the scan”; note: CU identified as not having data that may satisfy predicate(s)). 

As to Claim 16, Das and Chen teach the method of claim 14, obtaining the results data from the uncompressed table data comprises: determining intermediate results data from each of the uncompressed table data portions (Das: at least ¶0054; “data items are stitched together to form rows. These rows are served to the query execution engine, so the query execution engine may perform the next particular database operation”; ¶0133 also discloses “any predicates and implied predicates may be applied to filter data items from that table to obtain a set of intermediate results. The intermediate results from the first table may be used to generate a join filter that tracks distinct values from the intermediate results that correspond to the join key”; note: stitched intermediate result); and
applying a logical operator or a mathematical operator to the intermediate results data to obtain the results data (Das: at least ¶¶0054; “rows are served to the query execution engine, so the query execution engine may perform the next particular database operation”; ¶0105 also discloses “once the rows are stitched, the entire complex predicate may be evaluated against the filtered rows” and ¶0112 discloses “R6 has data items that evaluate to true for the complex predicate”). 

As to Claim 17, Das and Chen teach the method of claim 14, obtaining the results data from the uncompressed table data comprises: determining intermediate results data from each of the uncompressed table data portions (Das: at least ¶0054; “data items are stitched together to form rows. These rows are served to the query execution engine, so the query execution engine may perform the next particular database operation”; ¶0133 also discloses “any predicates and implied predicates may be applied to filter data items from that table to obtain a set of intermediate results. The intermediate results from the first table may be used to generate a join filter that tracks distinct values from the intermediate results that correspond to the join key”; note: stitched intermediate result); and
aggregating the intermediate results data to obtain the results data (Das: at least ¶0113; “results 306 that meet the predicate's conditions are aggregated in a single node 102 and sent back to the requesting application”). 
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0350347 by Das et al. (“Das”) in view of US PGPUB 2013/0031139 by Chen et al. (“Chen”), and further in view of US PGPUB 2017/0024421 by Kim et al. (“Kim”)

As to Claim 5, Das and Chen teach the apparatus of claim 4.
Das and Chen do not explicitly disclose, but Kim discloses wherein the processor is further configured to identify the data type based on a column type of the respective column, wherein the column type of a respective column comprises one of a measure column or a string column (Kim: at least ¶0006; “method performed by one or more processors of a web server, comprises the steps of  identifying columns of a source table having entries of data type  “real” as measure column  candidates”; ¶0040 further discloses “… the data type of the data in each column in the source table is examined and columns having data type real number are identified as candidates for being measures in a fact table”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s feature of wherein the processor is further configured to identify the data type based on a column type of the respective column, wherein the column type of a respective column comprises one of a measure column or a string column (Kim: at least ¶¶0006, 0040) with the apparatus disclosed by Das and Chen.
The suggestion/motivation for doing so would have been to execute an “algorithm for modeling a denormalized table into a star schema” (Kim: at least ¶0038) that “(1) provide a direct and intuitive mapping between the business entities being analyzed by end users and the schema design; and (2) provide highly optimized performance for typical data warehouse queries” (Kim: at least ¶0036).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0350347 by Das et al. (“Das”) in view of US PGPUB 2013/0031139 by Chen et al. (“Chen”), and further in view of US PGPUB 2016/0006454 by Kataoka et al. (“Kataoka”).

As to Claim 6, Das and Chen teach the apparatus of claim 4.
Das and Chen do not explicitly disclose, but Kataoka discloses wherein the processor is configured to decompress the compressed table data by: decompressing the data values using at least one of dictionary coding or variable-length coding based on the data type (Kataoka: at least ¶0057; “when compressed data that has been compressed through the above-described compression processing is to be decompressed, the number of target compressed codes is small, so that the decompression speed is expected to be improved”; ¶0098; “when the decompression function is called, the controlling unit 121 executes preprocessing of the decompression processing … and further secures a storage area for the decompression dictionary D3”; ¶0103 further discloses “the decompression dictionary D3 is used to read the fixed length data from the compressed data on which variable length coding is performed” and “decompression dictionary D3 is a decompression dictionary used for such decompression processing”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kataoka’s feature of wherein the processor is configured to decompress the compressed table data by: decompressing the data values using at least one of dictionary coding or variable-length coding based on the data type (Kataoka: at least ¶¶0057, 0103) with the apparatus disclosed by Das and Chen.
The suggestion/motivation for doing so would have been to speed up decompression processing (Kataoka: at least ¶0057; “when compressed data that has been compressed through the above-described compression processing is to be decompressed, the number of target compressed codes is small, so that the decompression speed is expected to be improved”).

As to Claim 7, Das and Chen teach the apparatus of claim 1, wherein the processor is configured to decompress the compressed table data by: decompressing data values of the compressed table data (Das: at least ¶0103 ; “the CU may need to be decompressed in order to evaluate the condition of the predicate against the data items in the CU”) that have a data type of measure data (Das: at least ¶0120; “each group of CUs from these IMCUs respectively contains items of table 400 from columns … “retailValue””); and
decompressing data values of the compressed table data (Das: at least ¶0103; “the CU may need to be decompressed in order to evaluate the condition of the predicate against the data items in the CU”) that have a data type of string data (Das: at least ¶0120; “each group of CUs from these IMCUs respectively contains items of table 400 from columns “productID”, “orderID””). 

Das and Chen do not explicitly disclose, but Kataoka discloses said decompressing of data values of the compressed table data that have a data type of measure is performed using variable-length coding (Kataoka: at least ¶0098; “when the decompression function is called, the controlling unit 121 executes preprocessing of the decompression processing … and further secures a storage area for the decompression dictionary D3”; ¶0103 further discloses “the decompression dictionary D3 is used to read the fixed length data from the compressed data on which variable length coding is performed” and “decompression dictionary D3 is a decompression dictionary used for such decompression processing”); and 
said decompressing of data values of the compressed table data that have a data type of string is performed using at least one of dictionary coding or variable-length coding (Kataoka: at least ¶0103; “decompression dictionary D3 is a decompression dictionary used for such decompression processing”).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kataoka’s features of decompressing of data values of the compressed table data that have a data type of measure is performed using variable-length coding (Kataoka: at least ¶¶0098, 0103); and 
said decompressing of data values of the compressed table data that have a data type of string is performed using at least one of dictionary coding or variable-length coding (Kataoka: at least ¶0103) with the apparatus disclosed by Das and Chen.
The suggestion/motivation for doing so would have been to speed up decompression processing (Kataoka: at least ¶0057; “when compressed data that has been compressed through the above-described compression processing is to be decompressed, the number of target compressed codes is small, so that the decompression speed is expected to be improved”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0350347 by Das et al. (“Das”) in view of US PGPUB 2013/0031139 by Chen et al. (“Chen”), and further in view of US PGPUB 2016/0006454 by Kataoka et al. (“Kataoka”), and further in view of US Patent 10,235,377 by Mueller et al. (“Mueller”).

As to Claim 8, Das and Chen and Kataoka teach the apparatus of claim 7.
Das and Chen and Kataoka do not explicitly disclose, but Mueller discloses wherein the processor is configured to decompress a dictionary for the dictionary coding using variable-length coding (Mueller: at least Col. 6 Lines 59-62; “implementing one or more innovations for adapting compression and decompression of dictionaries in an in-memory column-store database”; Col. 19 Lines 25-28 further disclose “if strings have variable length, column-wise bit compression with an exception map can be used”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mueller’s feature of wherein the processor is configured to decompress a dictionary for the dictionary coding using variable-length coding (Mueller: at least Col. 6 Lines 59-62, Col. 19 Lines 25-28) with the apparatus disclosed by Das and Chen and Kataoka.

The suggestion/motivation for doing so would have been to “reduce the amount of memory used for columns of the database, allowing a system to keep column data in memory for more columns, while delays for access operations remain acceptable” (Mueller: at least Abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0350347 by Das et al. (“Das”) in view of US PGPUB 2013/0031139 by Chen et al. (“Chen”), and further in view of US PGPUB 2017/0109388 by Brewster et al. (“Brewster”).

As to Claim 10, Das and Chen the apparatus of claim 9.

Das and Chen do not explicitly disclose, but Brewster discloses wherein the query causes the processor to sequentially access all rows of the first proper subset and all rows of the second proper subset (Brewster: at least ¶0090; “partitions are ordered as well, such that the rows obtained/read from partition N+1 follow the rows obtained/read from partition N. Thus, a data set can be read in row order by reading each partition in sequential order. The partitions are then distributed to the pipeline executors/Spark workers in the distributed computing deployment architecture”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brewster’s feature of wherein the query causes the processor to sequentially access all rows of the first proper subset and all rows of the second proper subset (Brewster: at least ¶0090) with the apparatus disclosed by Das and Chen.
The suggestion/motivation for doing so would have been to provide a data format that “is optimized for both random and sequential access” (Brewster: at least ¶¶0114, 0117; “structure of the lookup table and the column files are optimized for sequential access such that, for example, all of the data can be read down a column quickly” and “the data structures/formats shown are space-efficient, columnar, and optimized for specific column operations”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0350347 by Das et al. (“Das”) in view of US PGPUB 2013/0031139 by Chen et al. (“Chen”), and further in view of US PGPUB 2013/0159265 by Peh et al. (“Peh”).

As to Claim 12, Das and Chen teach the apparatus of claim 11.
Das and Chen do not explicitly disclose, but Peh discloses wherein the query causes the processor to non-sequentially access rows within the first column and rows within the second column (Peh: at least ¶0005; “Column-based storage can facilitate execution of operations in parallel using multiple processor cores. In a column store, data are already vertically partitioned, so operations on different columns can readily be processed in parallel”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Peh’s feature of wherein the query causes the processor to non-sequentially access rows within the first column and rows within the second column (Peh: at least ¶0005) with the apparatus disclosed by Das and Chen.
The suggestion/motivation for doing so would have been to take “full advantage of parallel processing capabilities” where execution of operations are “parallelized by partitioning the column into multiple sections that are processed by different processor cores” (Peh: at least ¶0002; “taking full advantage of parallel processing capabilities generally requires partitioning of stored data into sections or "partitions" for which the calculations can be executed in parallel”; ¶0005 further disclose “operations on one column can be parallelized by partitioning the column into multiple sections that are processed by different processor cores”).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2015/0088811 by Hase et al. (“Hase”) in view of US PGPUB 2018/0081939 by Hopeman et al. (“Hopeman”).

As to Claim 18, Hase teaches an apparatus for compressing table data for query execution on compressed in-memory data (Hase: at least ¶0057; “column vector 220 stores values from column 1 of table 200, and column vector 222 stores values from column 3 of table 300”; ¶0072 further disclose “data in column vector 220 may be lightly compressed, or uncompressed, whereas the data in column vector 222 is highly compressed”), comprising: a processor of an instance of a distributed in-memory database (Hase: at least ¶0017; “data items for a table may be concurrently maintained in two formats, one of which is an in-memory format”) configured to: receive, at the instance, a table (Hase: at least ¶0054; “PF data structures 108 include the table 200” and “Table 200 includes three columns c1-c3, and six rows r1-r6”);
compress the table to generate compressed table data (Hase: at least ¶0072; “data from column c3 is used infrequently, then the data in column vector 220 may be lightly compressed, or uncompressed, whereas the data in column vector 222 is highly compressed”); and
store the compressed table data as the compressed in-memory data (Hase: at least ¶0028; “an in-memory format that is independent of the on-disk format is referred to as a "mirror format" or "MF"”; ¶0057 further discloses “mirror format data 104 includes two column vectors 220 and 222. Each column vector stores a contiguous series of values from a single column of table 200”; ¶0072 “not all MF data need be compressed in the same way, or to the same degree” and “data from column c3 is used infrequently, then the data in column vector 220 may be lightly compressed, or uncompressed, whereas the data in column vector 222 is highly compressed”).
Hase does not explicitly disclose, but Hopeman discloses determine a table type of the table according to a database schema of the distributed in-memory database (Hopeman: at least ¶0004; “size and other data statistics as well as the database schema definition itself may be used by the DBMS to determine which tables are fact tables and which tables are dimension tables”; ¶0034 also discloses “the DBMS identifies one of the tables specified in a query to be a fact table based on certain metrics associated or corresponding to the tables. For example, if a DBMS determines that the size of one of the tables is substantially larger than other tables, then the DBMS identifies the large table as a fact table, and identifies the smaller tables as dimension tables”); and
responsive to the table type determined to be a fact table, compress the table to generate compressed table data (Hopeman: at least ¶0024; “for a fact table in the received query, the DBMS may maintain one or more dictionary data structures for columns of one or more “data portions” of the fact table” and “the data in the data portion may also be compressed using a compression with a particular level of compression”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hopeman’s features of determine a table type of the table according to a database schema of the distributed in-memory database (Hopeman: at least ¶¶0004, 0034); and responsive to the table type determined to be a fact table, compress the table to generate compressed table data (Hopeman: at least ¶0024) with the apparatus disclosed by Hase.
The suggestion/motivation for doing so would have been to “efficiently processing of join and aggregation operations for fact and dimension tables leveraging column vectors and dictionaries for data” (Hopeman: at least ¶0022).

As to Claim 19, Hase and Hopeman teach the apparatus of claim 18, wherein the table comprises a plurality of columns and a set of rows, and processor is configured to compress the table by: dividing the sets of rows into proper subsets of rows (Hase: at least ¶0057; “column vector 220 stores values from column 1 of table 200, and column vector 222 stores values from column 3 of table 300”);
determining a data type for each column of the plurality of columns (Hase: at least ¶0074; “the factors used by the database server to determine how each portion of MF data is compressed may include, for example, the frequency with which each portion is accessed, and how much data is in the portion”); and
for each column of the plurality of columns, independently compressing rows of the proper subsets of rows sharing the column independently from compressing rows of the proper subsets of rows sharing remaining columns of the plurality of columns (Hase: at least ¶0072; “not all MF data need be compressed in the same way, or to the same degree” and “the data in column vector 220 may be lightly compressed, or uncompressed, whereas the data in column vector 222 is highly compressed”; ¶0072 further discloses “the compression algorithm, and the level of compression used by the algorithm, that is used to compress each portion of the MF data may be specified by a user, or may be determined automatically by a database server based on various factors”), a compression technique used for the compressing based on the data type of the column (Hase: at least ¶0072; “for example, if it is determined that the data from column c1 of table 200 is used frequently, and the data from column c3 is used infrequently, then the data in column vector 220 may be lightly compressed, or uncompressed, whereas the data in column vector 222 is highly compressed”).

As to Claim 20, Hase and Hopeman teach the apparatus of claim 19, wherein independently compressing the rows comprises: compressing data values of the rows using at least one of dictionary coding or variable-length coding (Hase: ¶0073; “possible compression algorithms include, but are not limited to, dictionary-based compression”; ¶0059 further discloses “r1c1 immediately precedes r2c1 in column vector 220, and r1c1 to r1c3 immediately precede r2c1 to r2c3 in block 202”) based on the data type (Hase: at least ¶0074; “the factors used by the database server to determine how each portion of MF data is compressed may include, for example, the frequency with which each portion is accessed, and how much data is in the portion”; ¶0072 further discloses “… data from column c1 of table 200 is used frequently, and the data from column c3 is used infrequently, then the data in column vector 220 may be lightly compressed, or uncompressed, whereas the data in column vector 222 is highly compressed”). 




Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.W/Examiner, Art Unit 2168                                                                                                                                                                                             12 May 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168